Citation Nr: 0709153	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  03-08 522A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for migraine headaches.  

2.  Entitlement to service connection for a low back 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel




INTRODUCTION

The veteran had active service from February 1998 until March 
2001.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.

The October 2001 rating decision granted service connection 
and assigned a noncompensable initial rating for migraine 
headaches, effective March 26, 2001.  Thereafter, a rating 
decision in October 2006 increased the initial rating for 
migraine headaches to 30 percent, retroactively effective 
from March 26, 2001.

This matter was previously before the Board in December 2004 
and November 2005 and was remanded on both occasions for 
further development.

Further, in a November 2006 letter, the veteran claimed that 
her service-connected right hip has gotten worse and 
requested a re-evaluation.  The Board refers this issue back 
to the RO for appropriate action.


FINDINGS OF FACT

1.  The service-connected disability at issue is manifested 
by complaints of left-sided headaches, accompanied by visual 
disturbances and nausea, occurring on average 3-4 times per 
month and for duration of several hours; they can be aborted 
by over-the-counter medications, are not prostrating, and are 
not productive of severe economic inadaptability.

2.  The clinical evidence does not show the veteran to have a 
current low back disability.




CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for migraine headaches have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic 
Code 8100 (2006).  

2.  A low back disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a "service connection" claim, to 
include an increased rating claim.

Regarding the veteran's increased rating claim, here, the 
veteran is appealing the initial rating assignment as to her 
migraine headaches.  Although the October 2001 rating 
decision granted the veteran's claim of entitlement to 
service connection, and such claim is now substantiated, the 
record does not reflect that VCAA notice as to the service 
connection claim for migraine headaches had been provided to 
the veteran.  As such, VA's notice obligations under 
38 U.S.C.A. § 5103(a) remain applicable.  

VA satisfied its duty to notify as to the increased rating 
claim by means of January 2003 and February 2006 letters from 
VA to the appellant.  VA satisfied its duty to notify as to 
the service connection claim by means of March 2004 and 
February 2006 letters from VA to the appellant.  The letters 
informed her of what evidence was required to substantiate 
the claims and of her and VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit 
pertinent evidence and/or information in her possession to 
the AOJ.  Additionally, a November 2006 communication 
informed the veteran as to the law pertaining to the 
assignment of a disability rating and effective date as the 
Court required in Dingess/Hartman.

In Pelegrini v. Principi, 14 Vet. App. 412 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because complete 
VCAA notice in this case was not accomplished prior to the 
initial AOJ adjudication denying the claim, the timing of the 
notice does not comply with the express requirements of the 
law as found by the Court in Pelegrini.  Here, the Board 
finds that any defect with respect to the timing of the VCAA 
notice was harmless error.  Although the notice was provided 
to the appellant after the initial adjudication, the claim 
was readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and Dingess/Hartman.  The case was readjudicated 
and a Supplemental Statement of the Case was provided to the 
veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial to her.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of her claim.  The Board has carefully 
reviewed her statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claims.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to her claims.  Essentially, all available evidence 
that could substantiate each claim has been obtained.   As a 
final point regarding the veteran's service connection claim, 
and as will be discussed below, the Board finds that the 
competent medical evidence does not reveal a current low back 
disability.  Thus, the Board is of the opinion that further 
assistance, to include the scheduling of an examination, is 
not required, as no reasonable possibility exists that with 
such assistance any claim could be substantiated.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).

Legal criteria 

Disability evaluations- in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
will be assigned.  Id.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Service connection

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active service or 
for aggravation of a pre-existing injury or disease in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).    

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.



I.  Increased rating- migraine headaches

The veteran asserts that an increased initial rating is 
warranted for her service-connected migraine headaches.  The 
Board notes that an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  

The veteran's migraine headaches have been assigned a 30 
percent evaluation under 38 C.F.R. § 4.124a, Diagnostic Code 
8100 (2006).  This diagnostic code section provides for a 30 
percent evaluation where the evidence demonstrates 
characteristic prostrating attacks occurring on an average of 
once per month over the last several months.  In order to 
achieve the next-higher, or 50 percent evaluation, the 
evidence must demonstrate headaches that are manifested by 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability. 

The pertinent medical evidence of record consists of a report 
of VA examination in September 2006.  The evidence from this 
examination reveals a pattern of headaches occurring 
approximately 3-4 per month.  It was noted that the veteran 
has had two complicated events.  During the first event, she 
got severe vertigo.  With the second event, she appeared to 
have a witnessed seizure.  The headaches are always left-
sided.  She had nausea with the events and has 
gastrointestinal upset as an aura.  The headaches consist of 
a sharp pain that is sometimes pounding.  She denied a 
history of head trauma or tinnitus, but has pain with eye 
movements during the headaches.  As to duration, it was noted 
that the headaches last for 3 hours on average, with a range 
of 2-6 hours.  It was noted that her headache events were 
often aborted by taking over-the-counter medications.  Upon 
neurological examination, the veteran was alert and oriented 
to person, place, and time.  She followed all commands 
without difficulty and there was no obvious dysphasia or 
dyspraxia.  After examining the veteran and reviewing the 
claims folder, the VA examiner opined that the headaches do 
not appear to be prostrating and her basic migraines do not 
appear to have a great effect on her activities of daily 
living.

Based on the foregoing, the Board finds that the veteran's 
disability picture is commensurate with the presently 
assigned 30 percent evaluation under Diagnostic Code 8100 and 
that her symptoms do not more closely approximate the next-
higher 50 percent rating.  In so finding, the Board again 
acknowledges the two more complicated events described above.  
However, the overall medical evidence does not indicate 
prolonged attacks productive of severe economic 
inadaptability.  

The Board has considered whether the veteran is entitled to 
an increased initial rating through application of an 
alternate diagnostic code.  However, no other diagnostic code 
is more appropriate for rating the veteran's headache 
disability.  

In conclusion, the Board finds that the veteran's migraine 
headaches are appropriately rated as 30 percent disabling and 
the competent evidence of record does not show symptomatology 
of headaches warranting the next-higher 50 percent evaluation 
under Diagnostic Code 8100 during any portion of the rating 
period.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.  See also Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996)

II.  Service connection- low back disability

The veteran asserts that service connection is warranted for 
a low back disability.  

Upon entrance into service, the veteran's November 1997 
clinical examination was normal regarding the spine and she 
did not report any back problems.  Also during service, no 
back complaints or abnormal findings were noted upon clinical 
evaluation in April 2000.  A November 27, 2000, service 
medical record notes that the veteran complained of lower 
back pain.  There were no objective findings or diagnosis 
regarding the veteran's low back.  A December 2000 service 
medical record notes a one week history of low back pain.  
Objective findings indicate positive paraspinal tenderness to 
palpation from L2-L5.  It was noted that the veteran had full 
range of motion without difficulties.  No diagnosis was 
rendered.  

The report of the January 2001 clinical separation 
examination revealed a normal spine.  In the accompanying 
report of medical history, the veteran noted "recurrent back 
pain."  The reviewing examiner noted that the veteran had 
back pain since November 2000, but the pain was intermittent 
since then.  The pain occasionally radiated up her back when 
bending over.  There were no lower extremity symptoms.  
Additionally, there was no numbness or weakness nor were 
there any bowel or bladder complaints.  The veteran also had 
a pre-separation VA examination in February 2001.  It was 
noted that the veteran complained of chronic low back pain 
with use.  She had normal posture and gait.  She was also 
able to toe-walk and heel-walk without difficulty.  Upon 
musculoskeletal examination, her motor strength was 5/5 
globally and symmetrically.  The examiner noted that her 
spine was smooth and straight without evidence of kyphosis or 
scoliosis.  The veteran's paraspinous muscles were normal in 
appearance and nontender to palpation without evidence of 
spasm.  It was further noted that the veteran had full range 
of motion of her lumbar spine-95 degrees of forward flexion, 
35 degrees of extension, 40 degrees of lateral flexion, and 
35 degrees of rotation.  The examiner diagnosed the veteran 
with lower back pain with full range of motion of the spine.  
X-rays of the lumbosacral spine taken in February 2001 
revealed no evidence of vertebral body compression, disc 
space narrowing, spondylolysis, spondylolisthesis, 
degenerative joint disease, or other significant abnormality.  
A spina bifida occulta of S1 was noted, but the interpreting 
physician stated that it was of no clinical significance.  
The impression given was no significant abnormality.

Post-service treatment records reveal a normal low back.  
Upon objective examination in March 2002, it was noted that 
the veteran had normal trunk flexibility and no abnormality 
of the lumbar spine.  See March 2002 record from Physical 
Therapy Services.  X-rays taken in February 2003 of the 
lumbosacral spine revealed normally aligned vertebral bodies 
and with normal intervertebral disc space.  There was no 
evidence of fracture, dislocation, or bone destruction.  The 
radiologist's impression was negative.  

The Board acknowledges the veteran's complaints of low back 
pain.  However, as noted above, a low back disability was not 
shown in service.  In the present case, the medical evidence, 
both during and post-service, reflects subjective complaints 
of low back pain, but it fails to reveal any diagnoses with 
respect to the lumbar spine.  The Board notes that pain, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999).  Considering 
the facts discussed above, an award of service connection is 
not justified here.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (stating that in the absence of proof of a 
present disability there can be no valid claim).  Moreover, 
no competent medical evidence causally relates the current 
low back complaints of pain to active service.

The veteran has expressed a belief that her low back pain is 
causally related to active service.  However, the Board notes 
that the veteran has not been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to medical causation.  As such, her lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

In conclusion, the competent clinical evidence does not 
establish a current disability of the low back.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).




ORDER

Entitlement to an initial rating in excess of 30 percent for 
migraine headaches is denied.

Entitlement to service connection for a low back disability 
is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


